UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 20, 2010 TaxMasters,Inc. (Exact name of registrant specified in charter) Nevada 33-11986-LA 91-2008803 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Town & Country Lane, Suite 400, Houston, TX 77024 (Address of principal executive offices) (Zip Code) (281) 497-5937 (Registrant’s Telephone Number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On August 20, 2010, the Registrant issued a news release entitled “TaxMasters Launches Advanced Employee Training Program”, a copy of which is attached hereto as Exhibit99.1. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 will not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor will such information be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as will be expressly set forth by specific reference in such a filing. The information set forth in this Item7.01 will not be deemed an admission of materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of RegulationFD. Item 9.01.Financial Statements and Exhibits (d)Exhibit99.1 Press Release issued by the Registrant on August 20, 2010. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on this 20th day of August 2010. TAXMASTERS, INC. By: /s/Ernest M. Palla Name: Ernest M. Palla Title: Corporate Secretary -3-
